Whiteield, O. J.,
delivered the opinion of the court.
If the testimony delivered in chief for the state be looked at alone, undoubtedly the verdict is correct; but, if the facts are as stated in the testimony of French on motion for a new trial on the ground of newly discovered evidence, then certainly a material part of the evidence for the state in chief will be seriously shaken. The affidavits of the counsel and of the defendant himself complied fully with the rules in respect to applications for new trials on the ground of newly dscovered evidence.
Looking to the whole case, we feel safer, on the issues of life and death, in reversing the case because of the refusal to grant a new trial on this ground; and for that reason the judgment is reversed, and the cause remanded.